TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-22-00554-CV



                                       In re Deirdre Gilbert


                   ORIGINAL PROCEEDING FROM TRAVIS COUNTY


                            MEMORANDUM OPINION


               The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a). The

motion to dismiss filed by the real parties in interest is dismissed as moot.



                                              __________________________________________
                                              Edward Smith, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Filed: September 20, 2022